Order reversed on the law, with ten dollars costs and disbursements, plaintiff’s motion to amend the findings and judgment denied, with ten dollars costs, and the motion for reargument dismissed. There was no authority in the court below to amend the findings or judgment after they had been signed and entered. (Chester v. Buffalo Car Mfg. Co., ' íS N. Y. 425, 439; Herpe v. Herpe, 225 id. 323; Hydraulic Power Co. v. Pettebone- Cataract P. Co., 194 App. Div. 819.) If either of the parties was aggrieved by the judgment the remedy was by appeal. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.